Citation Nr: 0111656	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  97-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for shortness of breath, 
claimed as due to undiagnosed illness.

2. Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3. Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

4. Entitlement to an increased evaluation for degenerative 
arthritis of both knees and the left shoulder, currently 
evaluated as 20 percent disabling.

5. Entitlement to an increased evaluation for bursitis of the 
right shoulder with impingement syndrome and arthritis, 
currently evaluated as 10 percent disabling.

6. Entitlement to an increased evaluation for recurrent low 
back strain, currently evaluated as 10 percent disabling.

7. Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

8. Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1992 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and in April 1996, June 1996, and June 1998 by 
the RO in Cleveland, Ohio.


REMAND

The appellant requested a personal hearing before a Member of 
the Board, and a hearing by videoconference was scheduled for 
April 16, 2001.  Regrettably, the videoconference equipment 
malfunctioned, and the hearing could not be held as 


scheduled.  The appellant has requested a personal hearing 
before a Member of the Board at the RO, and this case will be 
remanded to the RO for that purpose.

This case is REMANDED to the RO for the following:

The RO should schedule the appellant to 
appear and testify at a personal hearing 
before a Member of the Board at the RO 
(Travel Board hearing) at the earliest 
possible time.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to afford the veteran 
due process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




